DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang US 2011/0285968 hereinafter referred to as Huang.
In regards to claim 24, Huang teaches:
“A device comprising: a first light source configured to emit first light during a first time period; a second light source configured to emit second light during a second time period, the second time period different than the first time period”
Huang Figure 4 and paragraph [0029] teach light sources 41, 46 and 48.  Huang paragraph [0030] teaches the first and the second LED light sources 41a, 41b of the first light source module 41 emit the first color light; the first and the second LED light sources 46a, 46b of the second light source module 46 emit the second color light; and the first and the second LED light sources 48a, 48b of the third light source module 48 emit the third color light.  Huang teaches in paragraph [0012] the first LED light source provides a first light beam according to the first time sequence; the second LED light source is adjacent to the first LED light source and provides a second light beam according to the second time sequence.  The different time periods of the sequence may be interpreted as first and second time periods.
“the spatial light modulator configured to: receive the first light at a first angle; provide a first view of digital content based on the first angle of the first light emitted during the first time period”
Huang Figure 4 and paragraph [0029] teach light sources 41, 46 and 48.  Huang paragraph [0031] teaches that each of the light sources 41a, 46a, and 48a provides a first light beam according to the first time sequence.  The light beam necessarily travels at some angle.
“receive the second light at a second angle, wherein the second angle is different than the first angle”
Huang Figure 4 and paragraph [0029] teach light sources 41, 46 and 48.  Huang paragraph [0031] teaches each of the second LED light sources 41b, 46b, 48b provides a second light beam according to the second time sequence.  In this sense, if one considers light source 41a as the first light source having a first color, then either of light sources 46b or 48b may be interpreted as a second light source because they have a different color from light source 41a, are emitted at a different time sequence from light source 41a and are received at a different angle from light source 41a.
“provide a second view of the digital content based on the second angle of the second light emitted during the second time period, 
Huang teaches in Figure 4 and paragraph [0033]  the first light beams and the second light beams of three colors pass through the first lens array set 43 and the second lens array set 44, and are guided into the spatial light modulator 45.  The second light beams are transformed into a second view angle image by the spatial light modulator 45 according to the time sequence.
“a screen”
Huang Abstract teaches the display apparatus comprises a display screen.
“and projection optics optically coupled to the spatial light modulator and the screen” 
Huang paragraph [0033] teaches the lens 47 projects the first view angle image and the second view angle image onto the display screen 31.  From Figure 4 it is clear that the lens 47 is optically coupled to the spatial light modulator 45.
“the projection optics configured to: project the first view of the digital content using the screen at an eyebox, and to project the second view of the digital content using the screen at an eyebox”
Huang paragraph [0033] teaches the lens 47 projects the first view angle image and the second view angle image onto the display screen 31.  Huang paragraph [0036] teaches the view angle images presented in the individual sub-viewing zones of the viewing zones are different from each other, so that the left and the right eyes of the user perceive two different view angle images as the two eyes respectively correspond to two adjacent sub-viewing zones.  If the images are perceived by the user’s eyes then they are within the eyebox of the user.
In regards to claim 25, Huang teaches all the limitations of claim 24 and further teaches:
“wherein the spatial light modulator is a digital micromirror device”
Huang paragraph [0033] teaches the spatial light modulator may be a digital micromirror device (DMD).
In regards to claim 26, Huang teaches all the limitations of claim 24 and further teaches:
“wherein the first light source is a first projected image and the second light source is a second projected image, the device further comprising a projector configured to generate the first projected image and the second projected image”
Huang Abstract teaches a first view angle image and a second view angle image.  Huang paragraph [0004] teaches the lens projects the first and the second view angle images to the display screen.
In regards to claim 27, Huang teaches all the limitations of claim 24 and further teaches:
“wherein the first light source is a first light emitting diode (LED) and the second light source is a second LED”
Huang paragraph [0029] teach LED light sources 41, 46, and 48.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-7, 21-22 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2011/0285968 hereinafter referred to as Huang in view of Kempf US 4,840,455 hereinafter referred to as Kempf.
In regards to claim 1, Huang teaches:
“A device comprising: a first light source configured to emit first light during a first time period; a second light source configured to emit second light during a second time period, the second time period different than the first time period”
Huang Figure 4 and paragraph [0029] teach light sources 41, 46 and 48.  Huang paragraph [0030] teaches the first and the second LED light sources 41a, 41b of the first light source module 41 emit the first color light; the first and the second LED light sources 46a, 46b of the second light source module 46 emit the second color light; and the first and the second LED light sources 48a, 48b of the third light source module 48 emit the third color light.  Huang teaches in paragraph [0012] the first LED light source provides a first light beam according to the first time sequence; the second LED light source is adjacent to the first LED light source and provides a second light beam according to the second time sequence.  The different time periods of the sequence may be interpreted as first and second time periods.
“a spatial light modulator optically coupled to the first light source and to the second light source”
Huang paragraph [0030] teaches each of the light source modules respectively emits a first color light, a second color light and a third color light.  Huang paragraph [0031] teaches that each of the light sources 41a, 46a, and 48a provides a first light beam according to the first time sequence.  Huang paragraph [0031] teaches each of the second LED light sources 41b, 46b, 48b provides a second light beam according to the second time sequence.  Huang paragraph [0033] teaches the first light beams and the second light beams of three colors pass through the first lens array set 43 and the second lens array set 44, and are guided into the spatial light modulator 45.  If the light is guided through the modulator then they are necessarily optically coupled.
“the spatial light modulator configured to: receive the first light at a first angle; provide a first view of digital content based on the first angle of the first light emitted during the first time period”
Huang Figure 4 and paragraph [0029] teach light sources 41, 46 and 48.  Huang paragraph [0031] teaches that each of the light sources 41a, 46a, and 48a provides a first light beam according to the first time sequence.  The light beam necessarily travels at some angle.
“receive the second light at a second angle, wherein the second angle is different than the first angle”
Huang Figure 4 and paragraph [0029] teach light sources 41, 46 and 48.  Huang paragraph [0031] teaches each of the second LED light sources 41b, 46b, 48b provides a second light beam according to the second time sequence.  In this sense, if one considers light source 41a as the first light source having a first color, then either of light sources 46b or 48b may be interpreted as a second light source because they have a different color from light source 41a, are emitted at a different time sequence from light source 41a and are received at a different angle from light source 41a.
“provide a second view of the digital content based on the second angle of the second light emitted during the second time period, 
Huang teaches in Figure 4 and paragraph [0033]  the first light beams and the second light beams of three colors pass through the first lens array set 43 and the second lens array set 44, and are guided into the spatial light modulator 45.  The second light beams are transformed into a second view angle image by the spatial light modulator 45 according to the time sequence.
“and projection optics optically coupled to the spatial light modulator” 
Huang paragraph [0033] teaches the lens 47 projects the first view angle image and the second view angle image onto the display screen 31.  From Figure 4 it is clear that the lens 47 is optically coupled to the spatial light modulator 45.
“the projection optics configured to project the first view of the digital content [onto a display screen] and to project the second view of the digital content [onto the display screen]”
Huang paragraph [0033] teaches the lens 47 projects the first view angle image and the second view angle image onto the display screen 31.  
Huang does not explicitly teach:
“[project] through a pupil”
However, use of a pupil is a routine implementation of optical design.  For example, Kempf Figure 2 and column 4 lines 10-20 teach two different views of the object from slightly different angles are simultaneously and separately directed into the exit pupil 18 and viewer's eye 19, the eye will "see" a 3-dimensional effect.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Huang in view of Kempf to have included the features of “[project] through a pupil” because it is also desirable to see a 3-dimensional view of the object so that the depth of any edges in the object can be understood, and also so that the observer can see around edges and observe defects or features of the object which would otherwise be hidden or unclear in a 2-dimensional view (Kempf column 1 lines 10-20).
In regards to claim 2, Huang/Kempf teaches all the limitations of claim 1 and further teaches:
“wherein the first view is a first angular view of the digital content and the second view is a second angular view of the digital content”
Huang paragraph [0033] teaches the lens 47 projects the first view angle image and the second view angle image onto the display screen 31.  Huang teaches in paragraph [0033] that the spatial light modulator 45 can be a digital micromirror device (DMD).  The Examiner interprets that content is therefore digital.
In regards to claim 6, Huang/Kempf teaches all the limitations of claim 1 and further teaches:
“further including a lens configured to direct the first light emitted by the first light source to the spatial light modulator, the lens optically coupled to the first light source, the second light source, and the spatial light modulator”
Huang Figure 4 and paragraph [0029] teaches a first lens array set 43, a second lens array set 44, a spatial light modulating element 45.  It is clear from Figure 4 that these components are optically coupled.
In regards to claim 7, Huang/Kempf teaches all the limitations of claim 1 and further teaches:
“further including a projection engine configured to generate a projected image corresponding to the first light source”
Huang teaches in Figure 4 and paragraph [0033]  the first light beams and the second light beams of three colors pass through the first lens array set 43 and the second lens array set 44, and are guided into the spatial light modulator 45.  The first light beams are transformed into a first view angle image and the second light beams are transformed into a second view angle image by the spatial light modulator 45.  Huang paragraph [0033] teaches the lens 47 projects the first view angle image and the second view angle image onto the display screen 31.  These components can be interpreted as a projection engine.
In regards to claim 21, Huang/Kempf teaches all the limitations of claim 1 and further teaches:
“wherein the projection optics is configured to project the first view on a screen and to project the second view on a screen”
Huang Abstract teaches a display screen.
In regards to claim 22, Huang teaches all the limitations of claim 1 and further teaches:
“wherein the projection optics is a projection optics eyepiece”
An eyepiece is nothing more than a label for any optical apparatus that may be used close to a user’s eye.  This would be considered a routine implementation of optical design and does not provide for any unexpected results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 29, Huang/Kempf teaches all the limitations of claim 1 and claim 29 contains limitations similar limitations as in claim 1.  Therefore, claim 29 is rejected for similar reasoning as applied to claim 1.
In regards to claim 31, Huang/Kempf teaches all the limitations of claim 29 and further teaches:
“further comprising: directing, by a lens, the first light by the first light source to the spatial light modulator; and directing, by the lens, the second light to the spatial light modulator”
Huang Figure 4 teaches various lens arrays 43 and 44 used to direct the light to the spatial light modulator.
In regards to claim 32, Huang teaches all the limitations of claim 29 and further teaches:
“wherein the first view is a first angular view of the digital content and the second view is a second angular view of the digital content”
Huang Abstract teaches a first view angle image and a second view angle image.  The content being digital would be considered a routine implementation and does not provide unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 33, Huang teaches all the limitations of claim 29 and further teaches:
“wherein the first view is a first perspective view of the digital content and the second view is a second perspective view of the digital content”
Huang paragraph [0012] teaches first sub-viewing zone and the second sub-viewing zone by the display screen via the first light beam and the second light beam respectively. The content being digital would be considered a routine implementation and does not provide unpredictable results.   It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kempf in view of Richards et al. US 2012/0320342 hereinafter referred to as Richards.
In regards to claim 3, Huang/Kempf teaches all the limitations of claim 1 and further teaches:
“wherein the first light source and the second light source define pixels of [display images]”
Huang teaches in Figure 4 and paragraph [0033]  the first light beams and the second light beams of three colors pass through the first lens array set 43 and the second lens array set 44, and are guided into the spatial light modulator 45.  The first light beams are transformed into a first view angle image and the second light beams are transformed into a second view angle image.  
Huang does not explicitly teach:
“[pixels of] a light source array”
Richards teaches using a light source array for projecting image data.  Richards Figure 3 and paragraph [0053] teaches imaging system 300 comprises an array of emitters 302a-e (e.g. high power LEDs, OLEDS.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Huang/Kempf to have included the features of “[pixels of] a light source array” because it may be desirable to include as many panels and emitters as may be desired to provide suitable luminosity for the images intended to be rendered (Richards paragraph [0070]).
In regards to claim 4, Huang/Kempf/Richards teaches all the limitations of claim 3 and further teaches:
“wherein the light source array is a micro light emitting diode (microLED) panel or organic light emitting diode (OLED) panel”
Richards teaches using a light source array for projecting image data.  Richards Figure 3 and paragraph [0053] teaches imaging system 300 comprises an array of emitters 302a-e (e.g. high power LEDs, OLEDS.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have included the features of “wherein the light source array is a microLED panel or an OLED panel” because it may be desirable to include as many panels and emitters as may be desired to provide suitable luminosity for the images intended to be rendered (Richards paragraph [0070]).
Claims 5, 23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kempf in view of Leister US 2010/0097671 hereinafter referred to as Leister.
In regards to claim 5, Huang/Kempf teaches all the limitations of claim 1 and further teaches:
“wherein the first light source is configured to emit red light for a first duration of the first time period, to emit green light for a second duration of the first time period, and to emit blue light for a third duration of the first time period”
This is a common method of generating an image dating as far back as successively exciting red, green and blue phosphors in a cathode ray tube.  This feature provides for no unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Leister teaches in paragraph [0039] the light sources can comprise three sub-light sources which emit a green, red and blue spectrum, respectively, which are optionally combined by way of time multiplexing.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have included the features of “wherein the first light includes a red light, a green light, and a blue light, the first light source to emit the red light for a first duration of the first time period, the green light for a second duration of the first time period, and the blue light for a third duration of the first time period” because one problem with this arrangement is that the visual reconstructions are limited to small representations; the helmet-mounted optical display device cannot be used for encoding and visualisation of large objects, let alone movie scenes.
In regards to claim 23, Huang/Kempf teaches all the limitations of claim 1 and claim 23 contains limitations contained in claim 5.  Therefore, claim 23 is rejected for similar reasoning as applied to claim 5.
Additionally, the feature an electrically coupled processor is an obvious and routine implementation.  The feature of activating pixels of a spatial light modulator is merely stating known operation of a spatial light modulator.  It would be expected for the spatial light modulator to activate pixels.
In regards to claim 30, Huang/Kempf teaches all the limitations of claim 29 and claim 30 contains limitations contained in claim 5.  Therefore, claim 30 is rejected for similar reasoning as applied to claim 5.
Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Leister. 
In regards to claim 28, Huang teaches all the limitations of claim 24 and claim 28 contains limitations contained in claim 5.  Therefore, claim 28 is rejected for similar reasoning as applied to claim 5.
Response to Arguments
Applicant's arguments filed 4/5/2022 have been fully considered but they are not persuasive.
Applicant argues that Huang does not teach 
“producing, by a first light source, first light during a first time period; producing, by a second light source, second light during a second time period, the second time period different than the first time period; receiving, by a spatial light modulator, the first light at a first angle; providing, by the spatial light modulator, a first view of digital content based on the first angle of the first light emitted during the first time period; receiving, by the spatial light modulator, the second light at a second angle, wherein the second angle is different than the first angle; providing, by the spatial light modulator, a second view of the digital content based on the second angle of the second light emitted during the second time period; projecting, by projection optics, the first view of the digital content through a pupil; and projecting, by the projection optics, the second view of the digital content through the pupil”
Applicant argues that in Huang the view angle images are generated by all the projectors are adjacent to each other along the horizontal axis sequentially, and the view angle images belonging to different sub-viewing zones from displaying images with stereoscopic resolution.  The Applicant does not see any reasoning pointing to specific features that are not taught in this statement.  Therefore, this argument is not persuasive.
Applicant asserts that it would not be obvious to combine the cited references of Huang and Kempf.  However, the Examiner is not persuaded as Kempf is analogous art related to stereoscopic viewing and Kempf provides motivation in the form of teaching “it is also desirable to see a 3-dimensional view of the object so that the depth of any edges in the object can be understood, and also so that the observer can see around edges and observe defects or features of the object which would otherwise be hidden or unclear in a 2-dimensional view (Kempf column 1 lines 10-20).  The ability to see edges better in 3-D stereoscopic images is noted by Kempf and cited by the Examiner.  Therefore, this argument is not persuasive.  Furthermore, a pupil is a routine optical element, as well as being found in nature.  The use of a pupil in an optical system would be considered routine.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422